Exhibit 10.16

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is by and between HARRAH’S OPERATING
COMPANY, INC. (“Company”) and JOHN BOUSHY (“Executive”). This Agreement
supersedes and replaces any prior Employment Agreement, and shall be effective
on January 30, 2006.

 

The Company and Executive agree as follows:

 

1.             Employment. The Company hereby employs Executive as Executive
Vice President, Project Development, Design and Construction, to lead the
Company’s efforts in developing new concepts for expanding the Company’s
offerings and the design and construction of new facilities, and the
redevelopment of existing facilities to support these concepts, as well as other
similar duties.

 

2.             Duties. During the term of this Agreement (“active employment”),
Executive shall devote substantially all of his working time, energies, and
skills to the benefit of the Company’s business. Executive agrees to serve the
Company diligently and to the best of his ability, and to follow the policies
and directions of the Company.

 

3.             Compensation. Executive’s compensation and benefits during his
active employment shall be as follows:

 

(a)           Base Salary. Beginning no later than the effective date of this
Agreement, the Company shall pay Executive a base salary (“Base Salary”) of
$875,000 per year, which will be reviewed annually by the Company during the
term of this Agreement in accordance with its compensation practices regarding
senior executives. Executive’s Base Salary shall be paid bi-weekly in accordance
with the Company’s normal payroll schedule, subject to any deferred compensation
arrangement separately agreed upon by the Company and Executive. All payments
shall be subject to Executive’s chosen benefit deductions and the deduction of
payroll taxes and similar assessments as required by law. Executive’s grade will
be M108 (the division president grade level).

 

(b)           Bonus. In addition to the Base Salary, Executive shall be eligible
for an annual bonus in accordance with the Company’s bonus plan.

 

(c)           Promotional Award. The Company shall cause its parent company,
Harrah’s Entertainment, Inc. (“HET”) to issue Executive, as further
consideration for entering into this Agreement, including the non-compete and
confidentiality provisions, a one time promotional award of Stock Appreciation
Rights (SARS) of Fifty Thousand (50,000) shares and a Restricted Stock grant of
Thirty Thousand (30,000) shares of HET Stock, both of which shall be issued,
subject to the approval, in its sole discretion, of HET’s Human Resources
Committee (“HRC”). The SARS will be based on a strike price of the average share
price of HET’s Stock on the date the grant is approved by the

 

--------------------------------------------------------------------------------


 

HRC. The SARS shall become exercisable and the shares of HET Stock issued to
Executive under the Restricted Stock grant will both vest in increments of
thirty-three and one third percent (33 1/3%) on January 1, 2007, January 1,
2008, and January 1, 2009.

 

4.             Insurance and Benefits. Executive will be eligible to participate
in each employee benefit plan and receive Executive benefits that the Company
provides for its Senior Executives at the Division President level, in
accordance with the applicable plan rules.

 

5.             Term. The term of this Agreement shall be for three (3) years,
beginning on the effective date, subject to early termination as provided
herein.

 

6.             No Cause Termination/Non-Renewal of Agreement. The Company may
terminate Executive’s active employment at any time without cause upon thirty
(30) days’ prior written notice (“no cause termination”). The Company also, in
its sole discretion, may elect not to extend the term of this Agreement or enter
into a new Agreement upon expiration of this Agreement (“non-renewal of
Agreement”). In the event of such no cause termination or non-renewal of
Agreement by the Company, Executive shall be entitled only to the salary and
benefits set forth below after the last day worked by Executive following
termination of the Executive’s employment with the Company (the “Separation
Date”) unless otherwise specified in this Agreement.

 

Benefits

 

Benefit Termination Date

 

 

 

Base Salary (rate as of Separation Date)

 

Eighteen (18) months (78 weeks) (“Salary Continuation Period”) from the
Separation Date

 

 

 

PTO and Service Credit

 

Separation Date (accrued PTO will be paid within thirty (30) days of Separation
Date).

 

 

 

Use of Credit Cards

 

Separation Date

 

 

 

Bonus – Payment Eligibility

 

(i) Eligible for prior year bonus if Executive’s employment is terminated during
payment year but prior to payment; (ii) eligible for prorated bonus for current
year if in job for more than six (6) months and Separation Date occurs after
June 30; (iii) not eligible for bonus for year following Separation Date.

 

 

 

Insurance, including health, vision, dental insurance and contributions to
health care

 

End of Salary Continuation Period; provided, however, that Executive, his spouse
and other eligible dependents shall be eligible for the

 

2

--------------------------------------------------------------------------------


 

spending accounts within Company policy, (excluding life insurance)

 

continuation of health insurance benefits for the Life Coverage Period as
provided under the provisions of Paragraph 10 below. If the Life Coverage Period
benefits are not applicable, the eighteen (18)-month COBRA rights period for
health insurance will commence on the last day of the Salary Continuation
Period. Harrah’s Benefit Service Center will furnish the COBRA information.
Executive has thirty-one (31) days from the last day of the month in which he is
actively at work to convert his life insurance. Executive must contact Harrah’s
Benefit Service Center to obtain the required form to effectuate the conversion
of his life insurance.

 

 

 

Retaining Existing Stock Options for Vesting and Other Rights

 

Annual Stock Options and/or Stock Appreciation Rights (SARS) continue to vest
and can be exercised through the end of Salary Continuation Period; provided,
however, that all unvested portions, if any, of Executive’s 60,000
share-promotional Stock-Option grant awarded to Executive as of October 14,
2004, shall become fully vested and exercisable on the Separation Date. Exercise
of vested annual Stock Options/SARS after Salary Continuation Period per plan
rules. Accelerated vesting of all annual Stock Options/SARS if Change of Control
(as defined in Paragraph 11 below) occurs during Salary Continuation Period.

 

 

 

Restricted Stock (Non-TARSAP)

 

Separation Date

 

 

 

Eligibility for New SARS

 

Separation Date.

 

 

 

TARSAP II

 

Next potential vesting installment of TARSAP II, after Separation Date, if the
installment is earned will vest for Executive (all, part, or none) at the CEO’s
and HRC’s discretion. If a Change in Control (as defined in Paragraph 11 below)
occurs during Salary Continuation Period, Executive will only be entitled to the
next potential vesting installment of TARSAP II not otherwise earned. Unvested
shares at the end of Salary Continuation are forfeited.

 

3

--------------------------------------------------------------------------------


 

 

 

Notwithstanding anything to the contrary contained in this Agreement, if
Executive’s employment ceases for reasons other than For Cause, as set forth in
Paragraph 8, then Executive will receive the next (final) vesting of the TARSAP
II shares.

 

 

 

Use of Financial Counseling per Plan Provisions

 

End of Salary Continuation Period. The maximum remaining benefit shall be annual
benefit remaining as of Separation Date.

 

 

 

Savings and Retirement Plan Deduction (Active Participation)

 

Separation Date.

 

 

 

Employee Supplemental Savings Plan (ESSP) (Active Participation)

 

Separation Date. ESSP distribution date will commence when Salary Continuation
ends, in accordance with plan and as selected previously by Executive.

 

7.             Death of Executive. Upon the death of Executive during his active
employment, his salary and all rights and benefits hereunder will terminate
(unless otherwise provided for herein), and his estate and his beneficiary(ies)
will receive the benefits to which they are entitled under the terms of the
Company’s benefit plans and programs by reason of a participant’s death during
employment, including the applicable rights and benefits under the Company’s
Stock and Stock Option plans. Under the Stock Option Plan, upon his death all
unvested portions, if any, of Executive’s 60,000-share-promotional-Stock-Option
grant awarded to Executive as of October 14, 2004, shall become fully vested and
exercisable, and fifty percent (50%) of all other unvested annual Stock
Options/SARS, if any, will vest and become exercisable, and the other fifty
percent (50%) of the unvested annual Stock Options/SARS will terminate. Upon
Executive’s death, fifty percent (50%) of all shares of Restricted Stock, other
than TARSAP II Restricted Stock, issued to Executive that are then unvested
shall immediately become vested in Executive, and the balance of such unvested
shares shall be returned to the Company. All shares of TARSAP II Restricted
Shares that are unvested as of Executive’s death shall become fully vested as of
Executive’s death. All earned PTO will also be paid to Executive’s estate. The
amount of PTO is fixed at $45,256 minus standard deductions. If Executive dies
during the Salary Continuation Period, all of the remaining salary continuation
will be paid in a lump sum to Executive’s estate.

 

8.             Termination By Company For Cause. The Company shall have the
right to terminate Executive’s active employment for cause. All salary and
benefits shall cease, except COBRA rights and as otherwise provided in
applicable benefit plans. All earned PTO will be paid to Executive. The amount
of PTO is fixed at $45,256 minus standard deductions. Termination for cause
shall be effective immediately upon notice

 

4

--------------------------------------------------------------------------------


 

sent or given to Executive. For purposes of this Agreement, the term “Cause”
shall mean:  (i) conviction of any crime that materially discredits the Company
or is materially detrimental to the reputation or goodwill of the Company; (ii)
being found unsuitable for a gaming license or having a gaming license denied or
revoked by any gaming regulatory authority in the states of Arizona, California,
Colorado, Illinois, Indiana, Iowa, Kansas, Louisiana, Maryland, Mississippi,
Missouri, Nevada, New Jersey, New York, North Carolina; Pennsylvania and Rhode
Island, or any other state in which the Company currently or in the future
conducts business; (iii) commission of any material act of fraud or dishonesty
against the Company, or commission of an immoral or unethical act that
materially reflects negatively on the Company, or engaging in willful
misconduct; (iv) material breach of Executive’s obligations under Paragraph 2 of
this Agreement, as so determined by the HET Board of Directors; and (v)
Executive’s (a) willful, knowing and material violation of, or noncompliance
with, any securities laws or stock exchange listing rules, including, without
limitation, the Sarbanes-Oxley Act of 2002, provided that such violation or
noncompliance resulted in material economic harm to the Company, or (b) a final
judicial order or determination prohibiting Executive from service as an officer
pursuant to the Securities and Exchange Act of 1934 or the rules of the New York
Stock Exchange. Executive shall first be provided with written notice of the
claim(s) against him under the above provisions and given a reasonable
opportunity (not to exceed thirty (30) days) to cure, if possible, and to
contest said claim(s) before the HET Board of Directors.

 

9.             Voluntary Termination/Notice Period. Executive may terminate this
Agreement voluntarily at any time and for any or no reason during its term upon
thirty (30) days’ prior written notice to the Company, except as specified in
this paragraph. If Executive elects to terminate his employment with the Company
in order to work or act in competition with the Company as described in
Paragraph 13(a) of this Agreement, Executive must give the Company six (6)
months’ prior written notice of his intention to do so; provided, however, that
even if Executive elects to terminate his employment with the Company in order
to work or act in competition with the Company, such six (6)-month notice shall
not be required or applicable if Executive’s prospective employment is to be
with one of those companies which satisfies the provisions of Paragraph 13(d)
below. The written notice provided by Executive shall specify the last day to be
worked by Executive (“Separation Date”), which Separation Date must be at least
thirty (30) days or six (6) months (as appropriate) after the date the notice is
received by the Company. Unless otherwise specified herein, or in a writing
executed by both parties, Executive shall not receive any of the benefits
provided in this Agreement after the Separation Date set forth in his written
notice except for benefits that have become fully vested and those that are
available to Executive under Paragraph 10 below (to the extent set forth in
Paragraph 10) and applicable rights and benefits that apply to employees
generally upon termination of employment. Notwithstanding anything to the
contrary contained in this paragraph, all shares of TARSAP II Restricted Shares
that are unvested shall become fully vested as of Executive’s voluntary
termination. This will not apply if the voluntary termination occurs after
Executive has been notified he is being terminated For Cause.

 

5

--------------------------------------------------------------------------------


 

10.           Certain Health Insurance Benefits. If Executive’s employment
terminates for any reason other than by the Company for “Cause” as described in
Paragraph 8 above, regardless of his age or years of service at such time,
Executive and his then-eligible dependents shall be entitled to participate in
the Company’s group health insurance plan, as amended from time to time by the
Company, after Executive’s Separation Date or the end of the Salary Continuation
Period, as applicable, for the remainder of Executive’s life and the remainder
of Executive’s spouse’s life, if Executive is married and his spouse should
survive Executive at his death; provided further, however, that if Executive
should die leaving eligible dependents as survivors, such dependents shall be
entitled to participate in the Company’s group health plan until they reach the
age upon which they would no longer be so eligible to participate if Executive
were still living and participating in the group health plan (the Executive’s,
spouse’s and eligible dependents’ applicable coverage period, the “Life Coverage
Period”). During the Life Coverage Period, Executive (or Executive’s spouse or
other surviving dependents, as applicable) shall pay twenty percent (20%) of the
then prevailing health insurance premium (revised annually) on an after-tax
basis each quarter, and the Company shall pay eighty percent (80%) of said
premium on an after-tax basis, which contribution will be imputed income to
Executive, or Executive’s surviving spouse or other dependents, as applicable.
As soon after the Separation Date as Executive becomes eligible for Medicare
coverage, the Company’s group health insurance plan shall become secondary to
Medicare.

 

Notwithstanding the forgoing provisions that provide that Executive and his
dependents shall be entitled to participate in the Company’s group health
insurance plan, in the event that the terms of the Company’s group health
insurance plan should at any time not permit coverage of Executive and his
dependents under the plan as contemplated above, the Company will, during the
Life Coverage Period, arrange for an individual health insurance policy with
identical or better coverage to be provided to Executive and his dependents at
no greater out-of-pocket cost and expense to Executive than that contemplated
above. And, if the Company is unable to secure an individual insurance policy
for Executive and his dependents, the Company shall, during the Life Coverage
Period, provide health care benefits to Executive and his dependents on a
self-insured basis. In the event that the Company provides such health care
benefits on a self-insured basis, Executive’s (or his spouse’s/dependents’) cost
for such insurance coverage shall be calculated in accordance with the formula
provided above as if Executive and his dependents were insured under the
Company’s group health insurance plan.

 

If Executive engages in any of the prohibited activities described in Paragraphs
13(a)(i) and (ii) below (except as permitted under Paragraph 13(d) below),
during the Life Coverage Period, the entitlement of Executive and his
then-eligible dependents to participate in the Company’s group health insurance
plan shall terminate automatically, without any further action or notice by
either party, subject to applicable COBRA rights, which shall commence upon such
automatic termination. If Executive becomes employed during the Life Coverage
Period by any company (including any company in the race track, casino or casino
hotel/casino resort business that pursuant to the

 

6

--------------------------------------------------------------------------------


 

provisions of Paragraph 13(d) below is excluded from the provisions of Paragraph
13(a) of this Agreement) that does not compete with the Company, or any of its
subsidiaries, the Company’s group health insurance plan shall become secondary
to any primary health insurance plan or coverage made available to Executive by
that company, if any, as long as Executive is employed by such company.

 

Executive also shall receive the benefits and be bound by the provisions of this
Paragraph 10 if a Change in Control, as defined in Executive’s Severance
Agreement, dated as of January 1, 2003, with Harrah’s Entertainment, Inc. (the
“Severance Agreement”), occurs during Executive’s active employment with the
Company and if the Severance Agreement is in force when the Change of Control
occurs.

 

If there exists a dispute between the Company and Executive relating to the
parties’ rights and obligations under Section 10, and the dispute involves the
use of attorneys on the part of the Company or Executive, the prevailing party
in such dispute shall be entitled to be reimbursed by the other party for any
attorneys’ fees incurred in resolving such dispute. If there is no prevailing
party, each party shall bear his own expenses.

 

11.           Change in Control. If a Change in Control, as defined in
Executive’s Severance Agreement, occurs during Executive’s active employment,
and if the Severance Agreement is in force when the Change in Control occurs,
then the Severance Agreement supersedes and replaces this Agreement, except
Paragraphs 10, 12, 13 (to the extent provided in Paragraph 13) and 14. If, prior
to a Change in Control (as defined above), Executive’s active employment has
been terminated for any reason by either party or this Agreement is not renewed
by the Company, then Executive’s Severance Agreement terminates automatically
upon Executive’s Separation Date.

 

12.           Disability. If Executive becomes disabled (as defined below) prior
to the termination of his active employment or the non-renewal of this
Agreement, he will be entitled to apply at his option for the Company’s
long-term disability benefits. If he is accepted for such benefits, then the
terms and provisions of the Company’s benefit plans and the programs (including
the Company’s Stock Option, SARS and Restricted Stock Plans) that are applicable
in the event of such disability of an employee shall apply in lieu of the salary
and benefits under this Agreement, except that he will be entitled to the
lifetime group insurance benefits described in Paragraph 10. If Executive is
disabled so that he cannot perform his duties (as reasonably determined by the
HRC), then the Company may terminate his duties under this Agreement. For
purposes of this Agreement, disability will be the inability of Executive, with
or without reasonable accommodation, to perform the essential functions of the
job. In such event, he will receive eighteen (18) months salary continuation
(offset by any long term disability benefits to which he is entitled), together
with all other benefits, and during such period of salary continuation any Stock
Options/SARS and Restricted Stock grants then in existence will continue in
force for vesting purposes. Executive, if disabled, shall also be eligible for
lifetime health benefits provided under Paragraph 10 as if Executive’s

 

7

--------------------------------------------------------------------------------


 

employment with the Company were terminated by the Company without cause.
However, during such period of salary continuation for disability, Executive
will not be eligible to participate in the annual bonus plan, nor will he be
eligible to receive SARS or Restricted Stock grants or any other long-term
incentive awards except to the extent approved by the HRC. After the eighteen
(18) months of salary continuation has expired, per plan documents, fifty
percent (50%) of any remaining unvested annual options/SARS and any remaining
unvested Restricted Stock grants, if any, will vest and the other fifty percent
(50%) of the unvested annual options/SARS and Restricted Stock grants, if any,
will terminate. All PTO will also be paid out. The amount of PTO is fixed at
$45,256 minus standard deductions. The payment of PTO will also survive the
occurrence of a Change in Control and be paid out pursuant to its terms.

 

If Executive becomes disabled during the Salary Continuation Period, he will be
entitled only to the salary and benefits described in Paragraphs 6 and 10 above,
for the periods set forth in those respective Paragraphs.

 

Executive shall also receive the benefits and be bound by the provisions of this
Paragraph 12 if a Change in Control, as defined in Executive’s Severance
Agreement, occurs during Executive’s active employment and if the Severance
Agreement is in force when the Change in Control occurs.

 

13.           Non-Competition.

 

(a)           Non-Competition. During Executive’s active employment, and during
the Salary Continuation Period described in Paragraph 6 above, Executive:

 

(i)            shall not engage in any activity, including development activity,
whether as employer, proprietor, partner, stockholder (other than the holder of
less than five percent (5%) of the stock of a corporation, the securities of
which are traded on a national securities exchange or in the over-the-counter
market), director, officer, employee, consultant or otherwise, in competition
with (x) the casino, casino/hotel and/or casino/resort businesses conducted at
the date hereof by the Company or any subsidiary or affiliate (“Company” for
purposes of this Paragraph 13) or (y) any casino, casino/hotel and/or
casino/resort business in which the Company is substantially engaged at any time
during the active employment period;

 

(ii)           shall not solicit, in competition with the Company, any person
who is a customer of the businesses conducted by the Company at the date hereof
or of any business in which the Company is substantially engaged at any time
during the term of this Agreement.

 

(b)           Scope of Covenants; Remedies. The following provisions shall apply
to the covenants of Executive contained in this Paragraph 13:

 

(i)            the covenants contained in Paragraphs (i) and (ii) of Paragraph
13(a) shall apply within the United States, Canada and Mexico, plus any

 

8

--------------------------------------------------------------------------------


 

territories in which Company is actively engaged in the conduct of business
while Executive is employed under this Agreement, including, without limitation,
the territories in which customers are then being solicited;

 

(ii)           without limiting the right of the Company to pursue all other
legal and equitable remedies available for violation by Executive of the
covenants contained in this Paragraph 13, it is expressly agreed by Executive
and the Company that such other remedies cannot fully compensate the Company for
any such violation and that the Company shall be entitled to injunctive relief
to prevent any such violation or any continuing violation thereof;

 

(iii)          each party intends and agrees that if, in any action before any
court or agency legally empowered to enforce the covenants contained in this
Paragraph 13, any term, restriction, covenant or promise contained therein is
found to be unreasonable and accordingly unenforceable, then such term,
restriction, covenant or promise shall be deemed modified to the extent
necessary to make it enforceable by such court or agency.

 

(c)           Executive shall also be bound by the provisions of this Paragraph
13 if (i) a Change in Control, as defined in Executive’s Severance Agreement,
occurs during Executive’s active employment, (ii) the Severance Agreement is in
full force and effect when the Change in Control occurs and (iii) Executive
receives the payments and benefits provided in Section 4 of the Severance
Agreement, in which events this Paragraph 13 will supersede any non-compete
provision in Executive’s Severance Agreement.

 

(d)           Notwithstanding anything to the contrary set forth above,
Executive shall not be prohibited from working for a company with business
interests or operations in the race track, casino, or casino hotel/casino resort
industries whose annual gross revenues, at the time Executive’s employment with
such entity is to begin, does not exceed twenty-five percent (25%) of the gross
revenues of Harrah’s Entertainment, Inc.

 

14.           Confidential Information.

 

(a)           Executive’s position with the Company will result or has resulted
in his exposure and access to confidential and proprietary information which he
did not have access to prior to holding the position, which information is of
great value to the Company and the disclosure of which by him, directly or
indirectly, would be irreparably injurious and detrimental to the Company.
During his term of employment and without limitation thereafter, Executive
agrees to use his best efforts and to observe the utmost diligence to guard and
protect all confidential or proprietary information relating to the Company from
disclosure to third parties. Executive shall not at any time during and after
his Separation Date, make available, either directly or indirectly, to any
competitor or potential competitor of the Company or any of its subsidiaries, or
their affiliates or divulge, disclose, communicate to any firm, corporation or
other business entity in any manner whatsoever, any confidential or proprietary
information covered or

 

9

--------------------------------------------------------------------------------


 

contemplated by this Agreement, unless expressly authorized to do so by the
Company in writing. Executive is not prohibited from taking with him the general
experience, knowledge, memory and skill acquired while employed by the Company,
and using it in the future.

 

(b)           For the purpose of this Agreement, “Confidential Information”
shall mean all information of the Company, its subsidiaries and affiliates,
relating to or useful in connection with the business of the Company, its
subsidiaries, affiliates, whether or not a “trade secret” within the meaning of
applicable law, that is not generally known to the general public or to the
Company’s competitors, and which has been or is from time to time disclosed to
or developed by Executive as a result of his employment with the Company.
Confidential Information includes, but is not limited to the Company’s product
development and marketing programs, data, future plans, formula, food and
beverage procedures, recipes, finances, financial management systems, player
identification systems (Total Rewards and/or Total Rewards 2), pricing systems,
client and customer lists, organizational charts, salary and benefit programs,
training programs, computer software, business records, files, drawings, prints,
prototyping models, letters, notes, notebooks, reports, and copies thereof,
whether prepared by him or others, and any other Company information or
documents which Executive is told or reasonably ought to know that the Company
regards as confidential. Notwithstanding the above, Confidential Information
will not include:  (1) information to which Executive had knowledge from a
source outside the Company, including previous employment, prior to a subsequent
disclosure by the Company; (2) information that is or becomes known or available
to the public at large or to the Company’s competitors other than through the
Executive or with the assistance of the Executive; and (3) information that the
Company has made a conscious decision to make public.

 

(c)           Executive agrees that upon separation of employment for any reason
whatsoever, he shall promptly deliver to the Company all Confidential
Information, including but not limited to, documents, reports, correspondence,
computer printouts, work papers, files, computer lists, telephone and address
books, rolodex cards, computer tapes, disks, and any and all records in his
possession (and all copies thereof) containing any such Confidential Information
created in whole or in part by Executive within the scope of his employment.

 

(d)           Executive has signed a non-disclosure or confidentiality
agreement. Such an agreement shall also remain in full force and effect,
provided that, in the event of any conflict between any such agreement(s) and
this Agreement, this Agreement shall control.

 

(e)           This Paragraph 14 shall supersede any confidentiality provision
contained in Executive’s Severance Agreement.

 

15.           Injunctive Relief. Executive acknowledges and agrees that the
terms provided in Paragraphs 13 and 14 are the minimum necessary to protect the
Company, its affiliates and subsidiaries, its successors and assigns in the use
and enjoyment of

 

10

--------------------------------------------------------------------------------


 

the Confidential Information and the good will of the business of the Company.
Executive further agrees that damages cannot fully and adequately compensate the
Company in the event of a breach or violation of the restrictive covenants
(Confidential Information and Non-Competition) and that without limiting the
right of the Company to pursue all other legal and equitable remedies available
to it, that the Company shall be entitled to seek injunctive relief, including
but not limited to a temporary restraining order, temporary injunction and
permanent injunction, to prevent any such violations or any continuation of such
violations for the protection of the Company. The granting of injunctive relief
will not act as a waiver by the Company to pursue any and all additional
remedies.

 

16.           Post Employment Cooperation. Upon the termination of his active
employment, Executive will cooperate with, and provide information to, the
Company in assuring an orderly transition of all matters being handled by him.
Upon the Company providing reasonable notice to him, he will also appear as a
witness at the Company’s request and/or assist the Company in any litigation,
bankruptcy or similar matter in which the Company or any affiliate thereof is a
party; provided that the Company will defray any approved out-of-pocket expenses
incurred by him in connection with any such appearance and that, if Executive is
no longer receiving salary compensation from the Company, the Company will
compensate him for all time spent, at either his then current compensation rate
or his salary rate as of the Separation Date, whichever is higher. The Company
agrees further to indemnify him as prescribed in his Indemnification Agreement
and Article TENTH of the Certificate of Incorporation of Harrah’s Entertainment,
Inc.

 

17.           Release. Upon the termination of Executive’s active employment,
and in consideration of the receipt of the salary and benefits described in this
Agreement, except for claims arising from the covenants, agreements, and
undertakings of the Company as set forth herein and except as prohibited by
statutory language, Executive will be required to sign an agreement that forever
and unconditionally waives, and releases Harrah’s Entertainment, Inc., Harrah’s
Operating Company, Inc., their subsidiaries and affiliates, and their officers,
directors, agents, benefit plan trustees, and employees (“Released Parties”)
from any and all claims, whether known or unknown, and regardless of type, cause
or nature, including but not limited to claims arising under all salary,
vacation, insurance, bonus, Stock, and all other benefit plans, and all state
and federal anti-discrimination, civil rights and human rights laws, ordinances
and statutes, including Title VII of the Civil Rights Act of 1964 and the Age
Discrimination in Employment Act, concerning his employment with Harrah’s
Operating Company, Inc., its subsidiaries and affiliates, and the cessation of
that employment. The release does not waive his indemnification rights described
in the Indemnification Agreement between Executive and the Company, dated July
30, 1993, applicable to all senior executives; nor does it or will it release
Company from its continuing obligations to Executive under this Agreement,
including the Company’s obligations under Paragraph 10 above to provide
Executive and his dependents with health insurance coverage during the Life
Coverage Period (to the extent set forth in Paragraph 10).

 

11

--------------------------------------------------------------------------------


 

18.           General Provisions.

 

Notices. Any notice to be given hereunder by either party to the other may be
effected by personal delivery, in writing, or by mail, registered or certified,
postage prepaid with return receipt requested. Mailed notices shall be addressed
to the parties at the addresses set forth on Schedule 1 hereto, but each party
may change his or its address by written notice in accordance with this
Paragraph 18. Notices shall be deemed communicated as of the actual receipt or
refusal of receipt.

 

19.           Governing Law. This Agreement shall be governed by the laws of the
State of Nevada as to all matters, including but not limited to matters of
validity, construction, effect and performance.

 

20.           Jurisdiction. Any judicial proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement or any
agreement identified herein may be brought only in state or federal courts of
the State of Nevada, and by the execution and delivery of this Agreement, each
of the parties hereto accepts for themselves the exclusive jurisdiction of the
aforesaid courts and irrevocably consents to the jurisdiction of such courts
(and the appropriate appellate courts) in any such proceedings, waives any
objection to venue laid therein and agrees to be bound by the judgment rendered
thereby in connection with this Agreement or any agreement identified herein.

 

21.           No Conflicting Agreement. By signing this Agreement, Executive
warrants that he is not a party to any restrictive covenant, agreement or
contract which limits the performance of his duties and responsibilities under
this Agreement or under which such performance would constitute a breach.

 

22.           Headings. The paragraph and subparagraph headings are for
convenience or reference only and shall not define or limit the provisions
hereof.

 

23.           Amendments. Any amendments to this Agreement must be in writing
and signed by both parties.

 

24.           Binding Agreement. This Agreement is binding on the parties and
their heirs, successors and assigns.

 

25.           Survival of Provisions. The provisions of this Agreement shall
survive the termination of Executive’s employment with the Company if so
provided herein and if necessary or desirable fully to accomplish the purposes
of such provisions, including without limitation the rights and obligations of
Executive under Paragraphs 6, 7, 10, 13, 14, 15 and 16 hereof.

 

26.           This entire Agreement is subject to the HRC approving the
provisions of this Agreement.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

Executive

 

Harrah’s Operating Company, Inc.

 

 

 

 

 

 

 

 

By:

 

 

John Boushy

 

Gary Loveman

 

 

Chairman, President and

 

 

Chief Executive Officer

 

 

Guarantee of Performance and Payment by Harrah’s Entertainment, Inc.

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, and in order to induce Executive to enter into the foregoing
Employment Agreement, Harrah’s Entertainment, Inc., parent company of Harrah’s
Operating Company, Inc., hereby guarantees the performance of Harrah’s Operating
Company, Inc., under the Employment Agreement and Harrah’s Entertainment, Inc.,
hereby guarantees all payments to Executive under the Employment Agreement.

 

 

 

Harrah’s Entertainment, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Gary Loveman

 

 

Chairman, President and

 

 

Chief Executive Officer

 

13

--------------------------------------------------------------------------------